                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

FLOYD T. SMITH,                           *
                                          *
                      Plaintiff,          *
vs.                                       *         No. 4:18-cv-00880-SWW
                                          *
                                          *
MAJOR GENERAL KENDALL W.                  *
PENN,                                     *
                                          *
                      Defendant.          *

                                       ORDER

      The motion [doc.#9] of Floyd T. Smith to substitute Major General Kendall

W. Penn as defendant in place of Lieutenant General Mark Berry is granted. See

Fed. R. Civ. P. 25(d) (“An action does not abate when a public officer who is a

party in an official capacity dies, resigns, or otherwise ceases to hold office while

the action is pending. The officer’s successor is automatically substituted as a

party”).


                    IT IS SO ORDERED this 16th day of August 2019.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
